DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2022.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel withdrawn claim 10.  

Allowable Subject Matter
4.	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest the combination of elements that make up the clothing treatment apparatus as recited in independent claim 1.    Specifically, the prior art fails to teach or fairly suggest “wherein the cabinet includes a cabinet plate formed with a supply hole that connects the water supply container to the steam generator and a discharge hole that drains residual water discharged when the water supply container is detached” in the claimed environment.  The closest prior art to the claimed invention is Robinson et al. (USPN 9,107,973 B1) and Choi et al. (US 2021/0301457 A1).  Both Robinson and Choi teach cabinets for steam treating clothing by generating steam and subsequently spraying steam to the surface of the clothing while in the cabinet.    However, none of the prior art teaches or suggests a cabinet plate formed with a supply hole that connects the water supply container to the steam generator and a discharge hole that drains residual water discharged when the water supply container is detached, in the claimed environment.   Therefore, claims 1-9 are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799